Title: To George Washington from Major General Horatio Gates, 2 June 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir
                        Robinson House [N.Y.] 2d June 1778
                    
                    The inclosed from Major Taylor, will Satisfy your Excellency that the Arms mention’d in your Letter to me of the 26th Instant, were, by some mistake of the Quartermasters, detain’d a few hours upon the road to Easton. and then, without further interruption forwarded according to your Order—I never gave any countermand concerning them; so the Asperity which is so remarkable in your Excellencys Letter, was unnecessay upon that account—The Arms which have come from the Eastward, since the first 1900 were sent from Newborough are now upon the road from thence to Warwick & sussex Court House—my Orders to the Quartermasters are Stricktly to Obey the Directions they either have, or may receive from Your Excellency—I wish what is so much wanted here, may with equal readyness be forwarded to me—I am Sir Your Excellency[’s] most Obedient Humble Servant
                    
                        Horatio Gates
                    
                